 1                                                           HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
 8
         BRIONNA SCHMIDT,                                      CASE NO. C19-5589RBL
 9
                                   Plaintiff,                  ORDER
10                v.

11       ALLSTATE INSURANCE
         COMPANY,
12
                                   Defendant.
13

14
             THIS MATTER is before the Court on Plaintiff Schmidt’s Motion to Compel. [Dkt. #19].
15
             The Motion to Compel is GRANTED in part and DENIED in part.
16
             1.        If and to the extent it has not done so, Allstate shall immediately produce all claims
17   manuals and other non-privileged documents responsive to Schmidt’s Requests for Production Nos.
18   4, 5, and 7, subject to the proviso that they shall be used only in connection with this litigation.
19           2.        The parties will meet and confer (without a court reporter) and agree on a mutually

20   acceptable date for the 30(b)(6) deposition, and, if necessary, for Schmidt’s deposition.

21           3.        The Court will not award fees or sanctions.

22           4.        The Court overrules Allstate’s attorney-client privilege and work-product objections

23   to producing documents regarding Allstate’s bases for calculating Schmidt’s insurance policy limits

24   and Allstate’s basis for tendering the balance of Schmidt’s policy limits as a post-litigation


     ORDER - 1
 1   undisputed loss payment. The foregoing documents reflect claims-handling activities that are

 2   separate from the strategic litigation defenses that are privileged in a UIM case. Richardson v. Gov’t

 3   Employees Ins. Co., 200 Wn. App. 705, 714–15, 403 P.3d 115, 122 (2017) (citation omitted).

 4   Attorneys’ involvement in these claims-handling activities does not render them subject to the

 5   attorney-client privilege or the attorney-work product doctrine. Ten Talents Inv. 1, LLC v. Ohio Sec.

     Ins. Co., C12-5849RBL, 2013 WL 1618780, at *1 (W.D. Wash. Apr. 15, 2013) (citation omitted);
 6
     Carnahan v. Alpha Epsilon Pi Fraternity, Inc., 2:17-CV-00086-RSL, 2018 WL 5825310, at *2
 7
     (W.D. Wash. Nov. 7, 2018) (citations omitted).
 8
            5.      The parties will remember the lesson of proportionality. Be reasonable, be cordial, be
 9
     professional. Sign the model protective order and mediate this dispute at the earliest time and in the
10
     cheapest manner.
11
            IT IS SO ORDERED.
12
            Dated this 8th day of April, 2020.
13

14

15
                                                            A
                                                            Ronald B. Leighton
                                                            United States District Judge
16

17

18

19

20

21

22

23

24


     ORDER - 2
